DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: “radio resource control RRC” in line 2 should be replaced with “radio resource control (RRC)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel (WO 2016/164246 as submitted by the applicant with IDS dated 08/19/2021).
Regarding claims 1, 5, 9, 13 and 17-20, Intel teaches a radio communication method performed at a network device, comprising: transmitting indication information to a terminal device, the indication information being used for indicating a number or a minimum number of receiving antenna ports that the terminal device is permitted to use (see the number of RX-AP (receive antenna port) in [0022] and [0024], see also Figure 8 and 9).

Regarding claims 3, 7, 11 and 15, Intel teaches the request message further carries at least one of: a cause value for requesting the number or the minimum number of the receiving antenna ports, or a desired number or a desired minimum number of the receiving antenna ports (see specific number in [0024]).
Regarding claims 4, 8, 12 and 16, Intel teaches the indication information is carried in a broadcast message or a radio resource control (see RRC in [0022] and [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414